Case 7:18-cv-00523-EKD-RSB Document 69 Filed 09/29/20 Page 1 of 1 Pageid#: 463



                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                     ROANOKE DIVISION

 JOSEPH DOE,                                   )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )       Civil Action No.: 7:18-cv-523
                                               )
 VIRGINIA POLYTECHNIC                          )
 INSTITUTE and                                 )
 STATE UNIVERSITY, et al,                      )
                                               )
        Defendants.                            )

                                 AGREED DISMISSAL ORDER

        Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, the Parties, by counsel,

 advised the Court that they had compromised and settled all issues in dispute and entered into a

 written Settlement Agreement. The Parties agree that the Settlement Agreement is a scholastic

 record under Virginia Code § 2.2-3700, et seq. In addition, the Parties agree that the Settlement

 Agreement is an education record under 20 U.S.C. § 1232g, et seq.            The Court shall retain

 jurisdiction over this matter to enforce the Settlement Agreement for a period of five (5) years.

 On the Parties’ joint motion, it is accordingly ADJUDGED and ORDERED that this action be,

 and the same hereby is, dismissed in its entirety with prejudice, with each party to pay his, or its,

 own costs and attorney fees.

        The Clerk of this Court is directed to strike this case from the Court’s active docket and

 send a copy of this Order to counsel of record.

        Entered: September 29, 2020.



                                               /s/ Elizabeth K. Dillon
                                               Elizabeth K. Dillon
                                               United States District Judge
